Exhibit 10.30
 
AMENDMENT NO. 2 TO THE AGREEMENT FOR THE PURCHASE
OF ALL OF THE EQUITY INTERESTS OF
MAGNA ENERGY SERVICES, LLC


THIS AMENDMENT NO. 2 (the “Amendment”), entered into this _____day of October
2010, amends the Agreement For The Purchase Of All Of The Equity Interests Of
Magna Energy Services, LLC, by and between  Magna Energy Services, LLC, a New
Mexico limited liability company (“Magna”), JIM ADUDDELL, ADAM KELLY and SHAWN
BOHANNON, being all of members and equity interest holders of Magna (the
“Sellers”), and GeoBio Energy, Inc., a publicly traded Colorado corporation
(“GeoBio”), dated September 30, 2010, as amended October 15, 2010 (the
“Agreement”), as follows:


WHEREAS, GeoBio recently effected a change to its board of directors and its
principal executive officers, appointing John L. Sams as Chairman, President and
Chief Executive Officer; Joseph J. Titus as Chief Operating Officer; Douglas A.
Daniel as Senior V.P. of Corporate Development and Finance; and David M. Coloris
as a director (collectively, the “Change in Management, and is currently pursing
bridge financing and acquisition financing efforts;


WHEREAS, the parties now desire to enter into this Amendment in order to extend
the period of GeoBio’s obligation to deliver the Down Payment, as defined in the
Agreement;
 


WHEREAS, all capitalized terms set forth herein retain their meaning as set
forth in the Agreement, unless otherwise defined herein;
 


WHEREAS, except as set forth herein, all other terms to the Agreement shall
remain in full force and effect;
 


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, it is hereby covenanted and agreed to by the Parties as follows:
 


1.  
Section 1.01(a) of the Agreement is revised such that the maturity date of the
Take-Out Notes shall be December 31, 2010 (the revised “Maturity Date”).  All
subsequent references in the Agreement to the Maturity Date shall be understood
to be December 31, 2010.



2.  
Section 1.05 of the Agreement is deleted in its entirety, and replaced with the
following language:



“1.05           Date of Closing.  The Closing of the transaction occurred on
October 5, 2010 (the “Closing Date”).


3.  
Section 1.06 of the Agreement is deleted in its entirety, and replaced with the
following language:



“1.06           Down Payment.  Purchaser shall deposit with the Escrow Agent a
cash payment in the amount of  One Hundred Thousand Dollars ($100,000.00) as a
non-refundable down payment (the “Down Payment”) on, and credit toward, the
Purchase Price Consideration  (credited proportionally as to the total value of
each Take-Out Note), in exchange for the Sellers’ agreement not to solicit or
accept any directly competing offers for  any interest, equity or otherwise, in
Magna from the date of this Agreement through the earlier of the Maturity Date
or payment the Take-Out Notes; provided, however, in the event Purchaser fails
to perform its obligation to complete the transaction contemplated in this
Agreement, the Down Payment shall constitute liquidated damages and shall be
forfeited by Purchaser and retained on behalf of the Sellers.  In the event
Purchaser fails to deposit the Down Payment by October 31, 2010, this Agreement
shall terminate.”


4.  
Section 2.04 of the Agreement is deleted in its entirety, and replaced with the
following language:



“2.04           Financial Statements and Tax Returns.  Within five (5) days of
GeoBio’s delivery of the Down Payment to the Sellers, Magna shall deliver to
GeoBio true and complete copies of the unaudited financial statements, as
defined in section 2.02, and true and complete copies of Magna’ federal and
state income tax returns for its 2008 and 2009 tax years.”


5.  
Section 2.05 of the Agreement is deleted in its entirety, and replaced with the
following language:

 
 
“2.05   Absence of Changes.  Magna warrants and represents that since December
31, 2009, there have been no changes in the financial condition or operations of
Magna except for changes in the ordinary course of business or as a result of
customary seasonal variations.


Closing Financial Statements.  Any changes to the financial condition of Magna,
or absence thereof, will be evidenced by true and complete copies of the
financial statements as of the August 31, 2010, to be submitted to GeoBio within
fifteen (15) days of the Closing (the “Closing Financial Statements”).  A list
referred to as “Schedule 2.05(a),” which references the existing and ongoing
liabilities to be taken over by GeoBio will be provided within five (5) days of
GeoBio’s delivery of the Down Payment to the Sellers, which Schedule 2.05(a)
will be deemed accepted by GeoBio, upon GeoBio’s review and signature of
Schedule 2.05(a), prior to or at the Closing Date, but subject to any
discrepancies revealed under GeoBio’s audit of Magna’s financial statements
undertaken between the Closing Date and the Maturity Date of the Take-Out Notes
(or prior retirement thereof).  The Closing Financial Statements shall
accurately depict the financial condition of Magna as of the Closing Date, and;
subsequent thereto, Magna shall not, except in the ordinary course of business,
purchase, or enter into any contracts to purchase, any assets, nor dispose,
assign, transfer, or encumber any assets shown on the Closing Financial
Statements without the written consent of GeoBio.”


6.  
Section 2.06 of the Agreement is deleted in its entirety, and replaced with the
following language:



“2.06           Liabilities.  Magna, at the signing of this Agreement, does not
and will not, as of Closing, have any debt, liability, or obligation of any
nature, whether accrued, absolute, contingent, or otherwise, and whether due or
to become due, that is not reflected in the corporate records of Magna submitted
to GeoBio and/or included in Schedules 2.05(a), 2.07 and 2.10 (the
“Liabilities”).  Such Liabilities shall not substantially change between the
Closing and the retirement of the Take-Out Notes, and shall only change due to
budget or expense variations occurring in the ordinary course of business which
Working Capital amount shall not substantially change (“substantially” for these
purposes meaning by greater than 10%).  Additionally, the Sellers represent:


(a)  
Other than those disclosed herein, Magna is not aware of any pending, threatened
or asserted claims, lawsuits or contingencies involving Magna.  There is no
other dispute of any kind between Magna and any third party, and no such dispute
will exist at either the (i) Closing; or (ii) retirement of the Take-Out Notes;
and



(b)  
At the time of the delivery of the Take-Out Notes at the Closing, the assets of
Magna shall be free and clear of all liens and encumbrances EXCEPT assumed
liabilities listed on list referred to as “Schedule 2.06(b)”, which Schedule
2.06(b) shall be delivered to GeoBio within five (5) days of GeoBio’s delivery
of the Down Payment to the Sellers.



7.  
Section 2.07 of the Agreement is deleted in its entirety, and replaced with the
following language:



“2.07           Tax Returns.  Within the times and in the manner prescribed by
law, Magna will file all federal, state, and local tax returns required by law,
and pay any and all taxes due, for periods prior to the January 1, 2010 and for
subsequent periods due or coming due prior to the retirement of the Take-Out
Notes.  The Sellers agree to prepare and file Magna’s final LLC tax return for
the period January 1, 2010 and for subsequent periods due or coming due prior to
the retirement of the Take-Out Notes, and pay any and all taxes due,  and shall
furnish a copy thereof to GeoBio upon filing the same with the IRS and other
taxing authorities.  Magna has paid, or will pay by the Closing, all taxes,
assessments, and penalties due and payable.  The Sellers agree that GeoBio
and/or Magna are hereby indemnified by the Sellers from any liability, damages
and expenses arising in connection with Magna’ federal and state income tax
returns for 2009 and prior years and for subsequent periods due or coming due
prior to the retirement of the Take-Out Notes that are affected by the results
of any IRS review. There shall be no other taxes of any kind due or owing except
the following:  federal excise taxes which come due after payments for
subsequent periods due or coming due prior to the retirement of the Take-Out
Notes; employee payroll taxes and for subsequent periods due or coming due prior
to the retirement of the Take-Out Notes; a list referred to as “Schedule 2.07”
which references the federal excise taxes, segment fees taxes and employee
payroll taxes payable by GeoBio, in connection with the successful completion of
its acquisition of Magna, upon both the (i) Closing and (ii) retirement of the
Take-Out Notes will be provided prior to Closing.  Schedule 2.07 will be deemed
accepted by GeoBio upon GeoBio’s review and signature of Schedule 2.07, within
five (5) days of GeoBio’s delivery of the Down Payment to the Sellers.”


8.  
Section 2.10 of the Agreement is deleted in its entirety, and replaced with the
following language:



2.10    Contracts and Leases.  Magna is not a party to any contract, excepting
its lease for real property, a copy of which is attached hereto as Exhibit 2.10
(the “Magna Real Property Lease”), agreement or lease except as shown and
identified on “Schedule 2.10,” copies of which will be supplied to GeoBio within
five (5) days of GeoBio’s delivery of the Down Payment to the Sellers.  No
person holds a power of attorney from Magna or the Sellers.  To the extent that
the Sellers are listed as parties, individually, to the Magna Real Property
Lease, GeoBio agrees to assume the obligations of the Seller(s) to the Magna
Real Property Lease, subject to the lessor’s approval.


9.  
Section 2.13 of the Agreement is deleted in its entirety, and replaced with the
following language:



“2.13           Corporate Documents. Copies of each of the following documents,
which are true, complete and correct in all material respects, will be submitted
by or on behalf of Magna and the Sellers to the Escrow Agent within five (5)
days of GeoBio’s delivery of the Down Payment to the Sellers, to be released to
GeoBio upon the retirement of the Take-Out  Notes:


(i)  
All of Magna’s customer/client lists, customer/client contracts, and master
service agreements (and/or similar agreements) between Magna and Magna’s
customers and clients;



(ii)  
All of Magna’s material contracts;



(iii)  
      Articles of Organization and Operating Agreements and or Membership
Agreements, and/or other corporate governance documents;



(iv)  
All of Magna’s By-laws;

(v)  
       Consent of the Managers and Members of Magna to this Agreement, also
attached hereto as Exhibit 2.13(v) ;



(vi)  
     List of current Managers and Members on the Closing date;



(vii)  
     All financial statements (“Closing Financial Statements” or otherwise),
required in Article II;



(viii)  
     All Schedules as required in Article II;



(ix)  
       New Mexico Corporation Commission Filing Receipt or other documentation
to show good standing;



(ix)  
Copies of all federal and state income tax returns, if available or
representation that there are no taxes owing;



(x)  
Membership/Equity Unit register and stock certificates (if any) of Magna;

(xi)  
Corporate minute book of Magna with all updated entries and filings.”



10.  
Section 4.01of the Agreement is deleted in its entirety, and replaced with the
following language:



“4.01           Closing.  The Closing of the transaction occurred on October 5,
2010.”


11.  
Section 4.02  of the Agreement is deleted in its entirety, and replaced with the
following language:



“4.02           Documents and Materials to be Delivered at Within Five (5) Days
of GeoBio’s Delivery of the Down Payment to the Sellers.  As part of the
Closing, but to be delivered within five (5) days of GeoBio’s delivery of the
Down Payment to the Sellers, the following, in form reasonably acceptable to
counsel to the parties, shall be delivered to the Escrow Agent:


(a)           By the Sellers:


(i)  
100% of the issued and outstanding Equity Interests of Magna with sufficient
stock powers of transfer to GeoBio such that they shall not require additional
signatures of the Sellers upon the Escrow Agent’s release of such Equity
Interests from escrow;



(ii)  
Copies of all of the business and corporate records of  Magna that are in the
possession of the Sellers or Magna;



(iii)  
Such other documents of Magna that are executed in the normal course of
business; and



(iv)  
      Within five (5) days of GeoBio’s delivery of the Down Payment to the
Sellers, those documents and records listed in Section 2.13 of this Agreement.



(b)           By GeoBio;


(i)  
Not later than October 31, 2010, the cash Down Payment in the amount
of  $100,000.00, as set forth on Section 1.06;



(ii)  
      The Take-Out Notes, subject to the EBITDA Adjustment and reduced
proportionally by amount of the Down Payment; and



(iii)  
     The form Employment Agreements, whether then interim or finalized for the
promised three (3) year period following the Maturity Date.”



12.  
Section 5.06 of the Agreement is deleted in its entirety, and replaced with the
following language:



“5.06           Government Approvals.  Within fifteen (15) days of payment and
retirement of the Take-Out Notes, the Sellers will cooperate with GeoBio in
filing certificates formalizing the business combination contemplated herein
with the State of Colorado and New Mexico.”


13.  
Section 8.07 of the Agreement is deleted in its entirety, and replaced with the
following language:

 
 
“8.07           Notices.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, or on the second day if faxed, and properly
addressed or faxed as follows:


If to GeoBio:


GeoBio Energy, Inc.
802 Windy Ridge LN SE
Atlanta, GA 30339
Attn: John L. Sams, Chairman, President and CEO


With a copy to:


The Otto Law Group, PLLC
601 Union Street, Suite 4500
Seattle, Washington 98103
Attn: David M. Otto, Esq.




If to the Sellers:


Magna Energy Services, LLC
821 South Main Street
Aztec, NM 87410-2281


With a copy to:


C/O ABC Advocate Business Consultants, Inc.
33247 Fischer Peak Parkway, SFTR
Trinidad, CO 81082
Attention: Bill Bumstead




14.  
Except as set forth herein, all other terms to the Agreement shall remain in
full force and effect.



15.  
This Amendment to the Agreement, and the Agreement itself, set forth the entire
understanding and agreement of the parties, and supersede any and all prior
contemporaneous oral or written agreements or understandings between the parties
as to the subject matter of this Amendment.  This Amendment shall be governed by
the laws of the State of New Mexico.

 
16.  
This Amendment may be executed by facsimile and in one (1) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 


[Signature blocks appear on the following page]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.


Agreed to and accepted as of the date written above by:


MAGNA ENERGY SERVICES, LLC




_______________________________________
Name:
Title:




Members Individually:




_____________________________________
Jim Aduddell, 65% Shareholder






_____________________________________
Adam Kelly, 25% Shareholder






_____________________________________
Shawn Bohannon, 10% Shareholder




GEOBIO ENERGY, INC.






By: John L. Sams
Its: Chairman, President and Chief Executive Officer





 
 

--------------------------------------------------------------------------------

 
